Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.             Claims 4, 14 are canceled.

Response to Argument
2.             Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. The previous claim 4 (similarly 14) depended from claim 1 (similarly claim 11); thus canceling claims 4, 14 and adding the subject matter into claim 1 and 11 respectively does not change the scope. The same is true for the independent claim 20 that now includes the subject matter of claim 4. The new claims 21-22 are the system claims for the previous method claims 2 – 3 and thus, rejected similarly.

               The argument for the amended claim 1 (previous claim 4 (as whole previous 1+4) and similarly amended claim 11 (previous claim 14 (as whole previous 11+14) is not persuasive, because respectfully claim 4 depended from claim 1 and in claim 4 as whole includes all limitations of the claim 1. Thus, when the examiner noted in claim 4 that based on the claim 1 combination of Wheeler and Moloney, the prima facie case of obviousness had already been established in claim 1, all limitations of claim 1 were met, that is per office action NFR dated 05/16/2022 page 4 – 5, it was noted that                  determining a type of the LiDAR sensor based on configuration information of the LiDAR sensor;  { Wheeler disclosed [0006, 7, 58]  discloses "based on configuration information of the Lidar sensor, that further includes calibration information of the Lidar sensor, and for constructing a data structure that includes a data entry for storing each of the cloud data points, wherein the data entry includes one or more data fields,  {[0004, 76] disclose  "timestamp stored” READS on,  a metadata attribute recorded in a data entry field.     For “writing the cloud data points contained in the data structure to a storage medium, wherein the stored cloud data points are utilized to perceive a driving environment surrounding the ADV” met by [0040].
          It was said that,  Wheeler is silent, but Moloney in a similar field of endeavor teaches “each data field being configured with a bit width”  (determined based on the type of the LiDAR sensor was already met by Wheeler),  
                   "group" disclosed in [0079] for which [0157-159] discloses "header including bit width for various data in a data structure including fields of data entry"  as cited "In some implementations, a header 4225 may additionally be provided with the volumetric data structure 4200 to indicate various potentially variable characteristics of a particular volumetric data structure 4200. As an example, a header 4225 may include a header size field to identify when the header 4225 ends and the L0 entry 4205 begins (as the L0 entry may be contiguous with the header bits 4225). A header 4225 may include version and mode fields, which may identify to the consuming logic, what format is adopted in the volumetric data structure (e.g., to support enhancements and evolution of the volumetric data structure format) and [0160] discloses metadata.                  
                            [0093]  using Fig 5 discloses a descriptor for a data structure to represent  the points of an object (point cloud information) in format of data fields with predetermined  bit-widths, [0153, 159, 192]  further discloses  "data structure  is  based on type of LIDAR sensor in a controlled vehicle". 
              Therefore, the rational was already established for the combination as:
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler as taught in Moloney to provide “each data field being configured with a bit width determined (“based on the type of the LiDAR sensor” was met by wheeler and Moloney)”, for the purpose of storing the data of the received raw point cloud from the LIDAR sensors and the metadata that is information about that data gathered in processing such as other attributes pertaining to the calibration of the LIDAR, or features of number of lasers of a specific LADAR, such that total stored collection of data creates a reference for using that specific LIDAR and facilitates the enhanced recall in usage of the data.
             Thus, the examiner disagrees that no reason was provide for the combination, as the combination was already established prior to claim 4, the limitation of claim 4 as whole includes all limitations of clams 1+4, thus the individual limitation of claim 4 as “The method of claim 1, wherein a bit width of at least one of the data fields of the data entry is determined based on a number of laser lines of the LiDAR sensor”,  just adds “a number of laser lines of the LiDAR sensor”  which is met by the main reference Wheeler  [0075-76] as it discloses "based on a number of laser lines of the LIDAR sensor" as cited "Points of the point cloud are recorded over a period and are associate with timestamp at which the point was recorded. The LIDAR sensors may be rotational-based, with one or more lasers (one or more lasers READS on "a number of laser lines"). Therefore, "based on a number of laser lines of the LIDAR sensor" is clearly “based on the type of the LiDAR sensor” which was a part of the prima facie case of obviousness with Moloney to provide “each data field being configured with a bit width (determined based on the type of the LiDAR sensor)”; that is why, the reason for combination did not change.
 


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 3, 5 – 13, 15 – 22 are rejected under 35 U.S.C. 103 as being un-patentable over Wheeler et al., hereinafter Wheeler (US 20190120946 A1) in view of Moloney et al., hereinafter Moloney (US 20200158514 A1).

               Regarding claim 1, Wheeler discloses “A computer-implemented method of processing point cloud data for an autonomous driving vehicle (ADV), comprising: 
{[0017, 40, 98] Figs 1, 2, 17A},

             receiving raw point cloud data from a light detection and ranging (LiDAR) sensor mounted on the ADV representing cloud data points of a driving environment;           {"receiving raw point cloud data from LIDAR and processing them"  met by  FIG 17A and  [0024, 98] as cited “FIG. 17A illustrates the process of unwinding a point cloud, for example, a point cloud generated by a LIDAR, according to an embodiment.                              [0040] The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GPS navigation system, and so on. The perception module 210 uses the sensor data to determine what objects are around the vehicle, the details of the road on which the vehicle is travelling, and so on. The perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215},   

                determining a type of the LiDAR sensor based on configuration information of the LiDAR sensor;  {[0006, 7, 58]  discloses "based on configuration information of the Lidar sensor, that further includes calibration information of the Lidar sensor (as claimed in claim 10).                

           constructing a data structure that includes a data entry for storing each of the cloud data points, wherein the data entry includes one or more data fields, based on the type of LiDAR sensor and a number of laser lines of the LiDAR sensor;
        {[0004, 76] disclose  "timestamp stored” READS on,  a metadata attribute recorded in a data entry field, which is met by  [0004] and   [0076]  "The LIDAR sensors may produce point clouds with timestamps either stored or deliverable at each point. In one embodiment, the LIDAR sensors scan a fixed pattern using a fixed number of lasers by rotating, translating, and adjusting a combination of mirrors. LIDAR sensors in such an implementation may rotate 360° around an axis with a fixed or dynamic field of view, ...... a primary sensor timestamp {READS on  “base time” of timestamp in claim 3}   and secondary sensor timestamp {READS on  the “offset time” in claim 3} as detailed in [0091].  
                  “based on the type of LiDAR sensor and a number of laser lines of the LiDAR sensor” is met by  [0075-76] as cited "Points of the point cloud are recorded over a period and are associate with timestamp at which the point was recorded. The LIDAR sensors may be rotational-based, with one or more lasers (one or more lasers READS on "a number of laser lines").           

               writing the cloud data points contained in the data structure to a storage medium, wherein the stored cloud data points are utilized to perceive a driving environment surrounding the ADV” met by [0040].

           Wheeler disclosed “determined based on the type of LiDAR sensor and a number of laser lines of the LiDAR sensor” but Wheeler is silent, but Moloney in a similar field of endeavor teaches “each data field being configured with a bit width”,  
                   "group" disclosed in [0079] for which [0157-159] discloses "header including bit width for various data in a data structure including fields of data entry"  as cited "In some implementations, a header 4225 may additionally be provided with the volumetric data structure 4200 to indicate various potentially variable characteristics of a particular volumetric data structure 4200. As an example, a header 4225 may include a header size field to identify when the header 4225 ends and the L0 entry 4205 begins (as the L0 entry may be contiguous with the header bits 4225). A header 4225 may include version and mode fields, which may identify to the consuming logic, what format is adopted in the volumetric data structure (e.g., to support enhancements and evolution of the volumetric data structure format) and [0160] discloses metadata.                  
                            [0093]  using Fig 5 discloses a descriptor for a data structure to represent  the points of an object (point cloud information) in format of data fields with predetermined  bit-widths, [0153, 159, 192]  further discloses  "data structure  is  based on type of LIDAR sensor in a controlled vehicle". 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler as taught in Moloney to provide “each data field being configured with a bit width”, for the purpose of storing the data of the received raw point cloud from the LIDAR sensors and the metadata that is information about that data gathered in processing such as other attributes pertaining to the calibration of the LIDAR, or features of number of lasers of a specific LADAR, such that total stored collection of data creates a reference for using that specific LIDAR and facilitates the enhanced recall in usage of the data.


               Regarding claim 2, Wheeler further discloses “The method of claim 1, wherein the data structure further includes a metadata entry to store at least one attribute of the cloud data point”, as noted by [0076, 91, 93] FIG 15 – 16.

               Regarding claim 3, Wheeler further discloses “The method of claim 2, wherein the metadata entry includes a base time for a timestamp attribute of the cloud data point, wherein each of the plurality of data entries in the data structure includes a timestamp field to store an offset time relative to the base time, and wherein the offset time in combination with the base time is used to determine absolute time at which the corresponding cloud data point was captured”, as noted by [0076, 91, 93] and FIG 15 – 16.
             
               
               Regarding claim 5, “The method of claim 1, wherein the data structure comprises a plurality of groups, each group including a plurality of data entries associated with the group, wherein the data structure further comprises a global configuration header shared by the plurality of groups, and wherein the global configuration header stores the configuration information of the LiDAR sensor”, already explained in detail and met by the combination of Moloney at the end of claim 1.
                   "group" disclosed in [0079] for which [0157-159] discloses "header including bit width for various data in a data structure including fields of data entry"  as cited "In some implementations, a header 4225 may additionally be provided with the volumetric data structure 4200 to indicate various potentially variable characteristics of a particular volumetric data structure 4200. As an example, a header 4225 may include a header size field to identify when the header 4225 ends and the L0 entry 4205 begins (as the L0 entry may be contiguous with the header bits 4225). A header 4225 may include version and mode fields, which may identify to the consuming logic, what format is adopted in the volumetric data structure (e.g., to support enhancements and evolution of the volumetric data structure format) and [0160] discloses metadata.                  
                            [0093]  using Fig 5 discloses a descriptor for a data structure to represent  the points of an object (point cloud information) in format of data fields with predetermined  bit-widths, [0153, 159, 192]  further discloses  "data structure  is  based on type of LIDAR sensor in a controlled vehicle". 


               Regarding claim 6, “The method of claim 5, wherein the global configuration header comprises information indicating a type of the LiDAR sensor or a number of laser lines of the LiDAR sensor”,  is met as noted in claims 4 and 5, for which "a number of laser lines" determined the type of laser in claim 4 and the "global configuration header" was met in claim 5 for storing a LIDAR captured point cloud data.                

               Regarding claim 7, “The method of claim 5, wherein each of the groups further includes a metadata entry to store metadata of the group that is shared by the data entries associated with the group”,  as noted in  5, Moloney [0079, 157-159] disclose data structure for groups of data  [0160] disclosed storing  metadata of various groups.   

               Regarding claim 8, “The method of claim 7, wherein the metadata of the group comprises a base timestamp representing a time period within which cloud data points of the data entries of the group were captured”,  as noted "comprising timestamp  of captured LIDAR point cloud" was met in claim 3 and  "metadata of various groups" representing the LIDAR point cloud was noted in claim 7.       

               Regarding claim 9, “The method of claim 8, wherein each data entry of the group further includes an offset timestamp representing a time offset with respect to the base timestamp contained in the metadata entry of the group, and wherein the offset timestamp in combination with the base time stamp are utilized to determine an absolute time at which a cloud data point corresponding to the data entry was captured” as already noted in claims 3, 5, 7-8.

               Regarding claim 10, Wheeler further discloses “The method of claim 1, wherein the configuration information further includes calibration information of the LiDAR sensor”, as noted in claim 1, [0006, 7, 58]  discloses "based on configuration information of the Lidar sensor, that further includes calibration information of the Lidar sensor.

               Regarding claims 11 – 13, 15 – 19, these claims implement the “non-transitory CRM” that details the process as in claims 1 – 3, 5 – 9, and are rejected under the same rationale.    
               Regarding claims 20 – 22, these claims implement the apparatus for which its hardware met by (Fig 1-2), and for which the method that details their process was noted in claims 1 – 3, and is rejected under the same rationale.

	      
Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422